..                           Case 1:19-cv-04318-NRB Document 26 Filed 06/26/19 Page 1 of 2
                             Case 1:19-cv-04318-NRB Document 27 Filed 06/26/19 Page 1 of 2


     Vedder Price                                                                                                                                                 Chicago
                                                                                                                                                                  New York
                                                                                                                                                                  Washington, DC
                                                                                     -- - -·=--==-=-:.::--::.:·=-==-=-::.:--:.:::-===::;i                        London
                                                                                                                                                                 San Francisco
                                                                                DOCUMENT                                                                         Los Angeles
                                                                                                                                                                 Singapore
                                                                                ELECTRONICALLY FILED                                                             vedderpnce.com
            June 25, 2019
                                                                                DOC#:
                                                                                DATEF-IL-ED_:_t.a--lli~-l.e--lfl-
                                                                                                                                t                                Michael J. Edelman
                                                                                                                                                                 Shareholder
                                                                             ,l            --~-----                                                              +1212407 6970
                                                                                                                                                                 mjedelman@vedderprlce.com
           VIA ECF AND FACSIMILE
           Hon. Naomi Reice Buchwald, U.S.D.J.
           United States District Court
           Southern District of New York
           500 Pearl Street
           New York, NY 10007-1312
                   Re: Fan Engine Securitization Ltd v. Deutsche Bank Trust Co. Americas,
                       Case No. 19-cv-4318 (NRB) (S.D.N. Y.) - Request to File Surreply on Intervention
           Dear Judge Buchwald:
           As you know, we are counsel for the Plaintiffs Fan Engine Securitization Limited ("Fan") and Jet
           Engine Holding S.a r.1. ("JEH') in the above-referenced action (the "Case"). We have been
           consulting with counsel for Deutsche Bank Trust Co. Americas ("DBTCA") and counsel for
           Loomis Sayles Investment Grade Bond Fund, Loomis Sayles Bond Fund, Loomis Sayles
           Investment Grade Fixed Income Fund and NHIT: Securitized Credit Trust (collectively,
           "Loomis").
           After such discussions, Fan, JEH, DBTCA and Loomis have agreed upon the following briefing
           schedule and related matters with respect to the next stage of the Case. Capitalized terms shall
           have the meanings ascribed to such terms in the Complaint.
          A.      Summary Judgment Motion for Declaratory Relief; Scope of Such Motion: Plaintiffs
          intend to file a motion for summary judgment seeking a declaration that no Event of Default has
          occurred and that, accordingly, the terms of the Indenture in effect in the absence of an Event of
          Default shall be given effect (which motion shall focus upon whether a payment Event of Default
          under the Indenture can occur if the Issuer is making payments in accordance with the monthly
          payment schedules calculated by the Administrative Agent). Plaintiffs' motion shall be based on
          Exhibits A-G, I, and J to the Complaint (with each ofDBTCA and Loomis reserving the right to
          object to such exhibits). Plaintiffs' motion shall not address: (a) whether the calculations made
          by the trustees and/or agents under the Indenture and related operative documents were accurate,
          (b) whether the trustee properly relied upon the instructions from Loomis, (c) damages (if any)
          that arose if such event of default notice was improperly issued or (d) any other defenses against
          the alleged Event of Default or notice of default that Plaintiffs may assert.
          B.     Stay of Discovery and Loomis's Answer Deadline: Pending a decision on the summary
          judgment motion, there shall be a stay of discovery and a stay of Loomis' deadline to answer or
          otherwise respond to the Complaint.


                   1633 Broadway, 31st Floor                      I   New York, New York 10019                        I   T + 1 212 407 7700                I   F + 1 212 407 7799
     Vedder Price P.C. ls affi!ialed with Vedder Price LLP, whieh operates In Englald and Wales, Vedder Price (CA), LLP, which operates In Galifomla, and Vedder Price Pte. Ltd , wh;;h operates in Singapore,
          Case 1:19-cv-04318-NRB Document 26 Filed 06/26/19 Page 2 of 2
         Case 1:19-cv-04318-NRB Document 27 Filed 06/26/19 Page 2 of 2
The Honorable Naomi Reice Buchwald
June 25, 2019
Page2


C.      Agreed Schedule: The schedule for the above-described summary judgment motion shall
be as follows:
       July 1, 2019:          Plaintiffs will file their summary judgment motion for declaratory ~, ~ft
                              relief. (Neither DBTCA nor Loomis intend to file a motion for (J~
                              summary judgment on the above-described matters.)                   "y
       July 25, 2019:        Deadline for responses in opposition to motion for summary
                             judgment;
       August 7, 2019:       Deadline for reply papers in further support of motion for summary
                             judgment;

       August 12, 2019 (or as soon t h ~ as the n ~ b e h e a r d ~QJHnotion
                            for ~ a r y j u d ~ - - - ~ · A ,Av¢
As stated above, the foregoing reflects an agreement of counsel for each of Fan, JEH, DBTCA and
Loomis, each of whom hereby request that this Court so order the above-proposed schedule and
related matters.
We thank the Court in advance for its time and consideration of these matters.

                                                        Respectfully su


                                                        :1~1     J. -,~. . . . . .

cc:    Ross Hooper, Esq,                     Via E-Mail (hooper      wkis.com)
       Mark Kotwick, Esq,                    Via E-Mail (kotwick sewkis.com)
       Andrew Silverstein, Esq.              Via E-Mail (silversteina@sewkis.com)
       Kim Haviv, Esq.                       Via E-Mail (Kim.Haviv@WhiteCase.com)
       Sam Hershey, Esq.                     Via E-Mail (sam.hershey@whitecase.com)
       Harrison Denman                       Via E-Mail (harrison.denman@whitecase.com)
       Jason Zakia, Esq.                     Via E-Mail Gzakia@whitecase.com)
       Dani Audette, Esq.                    Via E-Mail (Dani daudette@whitecase.com)
       Daniel Green, Esq.
       Marc Schlesinger, Esq.
       All Other Counsel of Record           ViaECF
